IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN

 


NO. 3-91-191-CR


MARK SIMS,
	APPELLANT

vs.


THE STATE OF TEXAS,

	APPELLEE

 

FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT

NO. 911,031, HONORABLE JON N. WISSER, JUDGE

 



PER CURIAM

	This is an appeal from a conviction for possession of
cocaine.  Punishment was assessed at confinement for 7 years,
probated.
	Appellant has filed a motion to withdraw the appeal.  No
decision of this Court has been delivered.  The motion is granted
and the appeal is dismissed.  See Tex. R. App. P. Ann. 59(b)
(Pamph. 1990).


[Before Chief Justice Carroll, Justices Jones and B. A. Smith]
Dismissed On Appellant's Motion
Filed:  July 24, 1991
[Do Not Publish]